Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered June 9, 2005, convicting defendant, after a jury trial, of burglary in the third degree and possession of burglar’s tools, and sentencing him to an aggregate term of 3 to 6 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning credibility. There was ample evidence supporting the conclusion that defendant entered a building with intent to commit a crime.
Defendant’s ineffective assistance of counsel claims are unreviewable on direct appeal because they involve matters outside the record (see People v Rivera, 71 NY2d 705, 709 [1988]; People v Love, 57 NY2d 998 [1982]). On the existing record, to *767the extent it permits review, we find that defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
CPL 210.30 (6) forecloses appellate review of defendant’s challenge to the sufficiency of the grand jury evidence, and defendant’s other arguments concerning the grand jury proceedings are without merit.
We have considered and rejected defendant’s remaining claims. Concur — Buckley, P.J., Saxe, Williams, Sweeny and Malone, JJ.